EXHIBIT 10.73

AMENDMENT NO. 4
Dated as of October 1, 2013
to
PURCHASE AND SALE AGREEMENT
Dated as of November 30, 2001
This AMENDMENT NO. 4 (this “Amendment”) dated as of October 1, 2013 is entered
into among ENERGY SERVICES FUNDING CORPORATION, a Delaware corporation
(the “Company”), and UGI ENERGY SERVICES, LLC (as successor to UGI Energy
Services, Inc.), a Pennsylvania limited liability company (the “Originator”).
RECITALS
WHEREAS, the parties hereto have entered into a certain Purchase and Sale
Agreement dated as of November 30, 2001 (as amended, restated, supplemented or
otherwise modified through the date hereof, the “Agreement”);
WHEREAS, effective as of the date hereof, (i) UGI Energy Services, Inc. will
merge with and into UGI Newco, LLC, a Pennsylvania limited liability company
(“Newco”), with Newco being the surviving entity and (ii) Newco will amend its
name from “UGI Newco, LLC” to “UGI Energy Services, LLC” (such transaction,
collectively, the “Subject Event”);
WHEREAS, concurrently herewith, Energy Services Funding Corporation, UGI Energy
Services, LLC, Market Street Funding LLC and PNC Bank, National Association are
entering into that certain Amendment No. 13 to Receivables Purchase Agreement,
dated as of October 1, 2013 (the “RPA Amendment”); and
WHEREAS, the parties hereto wish to make certain changes to the Agreement as
herein provided.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein and in the Agreement, the parties hereto agree as follows:
SECTION 1.Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Agreement.
SECTION 2.    Notice; Consent.
2.1    Notice. The Originator hereby provides notice of UGI Energy Services,
Inc.’s intent to perform and consummate the Subject Event on the date hereof and
requests that each of the parties hereto acknowledge and consent to the
consummation of such merger and name change effective as of the date hereof.
2.2    Consent. Subject to terms and conditions set forth in this Amendment,
each of the parties hereto hereby: (i) acknowledges such notice set forth in
Section 2.1 above, (ii) consents to

 
 
 




--------------------------------------------------------------------------------




consummation of the Subject Event on the date hereof and (iii) waives any notice
requirement with respect to the Subject Event set forth in the Agreement or any
other Transaction Document.
SECTION 3.    Assumption. Effective as of the date hereof, the Originator hereby
(i) unconditionally assumes all of UGI Energy Services, Inc.’s rights, duties
and obligations under the Agreement and each of the other Transaction Documents
and (ii) agrees to be bound by all of the terms and conditions of the Agreement
and the Transaction Documents applicable to UGI Energy Services, Inc.
SECTION 4.    Amendments to the Agreement. The Agreement is hereby amended as
follows:
4.1    Each reference to “UGI Energy Services, Inc.” in the Agreement is hereby
replaced with a reference to “UGI Energy Services, LLC”.
4.2    Each reference to the Originator as a “corporation” in the Agreement is
hereby replaced with a reference to the Originator as a “limited liability
company”.
4.3    Each reference to “corporate” in the Agreement with respect to the
Originator is hereby replaced with a reference to “limited liability company”.
4.4    Schedule 5.14A of the Agreement is hereby replaced with Schedule 5.14A
attached hereto.
4.5    Schedule 5.15 of the Agreement is hereby replaced with Schedule 5.15
attached hereto.
SECTION 5.    Representations and Warranties; No Default. The Originator hereby
represents and warrants to the Company, the Issuer and the Administrator as
follows:
(a)    its representations and warranties contained in Article V of the
Agreement (as amended hereby) are true and correct as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties were true and correct as of such earlier date);
(b)    its execution and delivery by of this Amendment, and the performance of
its obligations under this Amendment and the Agreement (as amended hereby) are
within its limited liability company powers and have been duly authorized by all
necessary limited liability company action on its part, and this Amendment and
the Agreement (as amended hereby) are its valid and legally binding obligations,
enforceable in accordance with its terms, subject to the effect of bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally; and
(c)    no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event has occurred, is continuing, or would occur as a result of
this Amendment.

 
2

 




--------------------------------------------------------------------------------




SECTION 6.    Miscellaneous.
6.1    Effectiveness. This Amendment shall become effective on the date,
provided that each of the following conditions precedent have been satisfied (i)
the Administrator and the Company shall have each received counterparts of this
Amendment (whether by facsimile or otherwise), executed and delivered by each of
the parties hereto and (ii) the RPA Amendment has become effective in accordance
with its terms.
6.2    References to Agreement. Upon the effectiveness of this Amendment, each
reference in the Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”,
or words of like import shall mean and be a reference to the Agreement as
amended hereby, and each reference to the Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Agreement shall mean and be a reference to the Agreement as amended hereby.
6.3    Effect on the Agreement. Except as specifically amended above, the
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
6.4    No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of any party under
the Agreement or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, except as specifically set forth herein.
6.5    Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (without giving effect to the conflicts of law
principles thereof).
6.6    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
6.7    Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
6.8    Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.
[Signature Pages Follow]



 
3

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
ENERGY SERVICES FUNDING CORPORATION




By:      /s/ Angela K. Rodriguez    
Name:    Angela K. Rodriguez
Title:    Assistant Treasurer
UGI ENERGY SERVICES, LLC




By:      /s/ Angela K. Rodriguez    
Name:    Angela K. Rodriguez
Title:
Vice President and
Chief Financial Officer


 
1

Amendment No. 4 to UGI PSA




--------------------------------------------------------------------------------




CONSENTED TO:


PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By:      /s/ Mark Falcione_________________
Name:    Mark Falcione
Title:    Executive Vice President





 
2

Amendment No. 4 to UGI PSA




--------------------------------------------------------------------------------




Schedule 5.14A
CHIEF EXECUTIVE OFFICE OF THE ORIGINATOR
Originator
Jurisdiction of Organization and Type of Organization
Chief Executive Office
Organizational Identification Number
UGI Energy Services, LLC
Pennsylvania limited liability company
1100 Berkshire Blvd
Suite 305
Wyomissing, PA 19610
4175358




 
1

 




--------------------------------------------------------------------------------




Schedule 5.15
TRADE NAMES
Current Legal Name
Trade Names
Prior Legal Names
UGI Energy Services, LLC
GASMARK
UGI Energy Services, Inc.
POWERMARK
UGI EnergyLink
UGI Newco, LLC




 
Schedule 5.15
 


